Citation Nr: 9921330	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES


1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for sinusitis.

3. Entitlement to an increased rating for testicular torsion with 
epididymitis, rated 10 percent disabling.  

4. Entitlement to an increased rating for thoracic and cervical 
spine strain with arthritis, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1976.  There is a DD Form 214 on file, indicating service with 
the Air National Guard from December 1983 to September 1996.  


FINDINGS OF FACT

1.  The veteran has not presented evidence demonstrating a 
hearing loss for Department of Veterans Affairs (VA) purposes 
either in service or subsequent to discharge.  

2.  The veteran has not presented medical evidence demonstrating 
a nexus between any post service sinusitis and service.  

3.  The veteran's testicle disorder does not result in voiding 
dysfunction or recurrent infection, and the veteran does not 
require frequent hospitalization for alleviation of the disorder.  

4.  The veteran's spinal disorder results in no more than slight 
cervical limitation of motion, and it is not shown that there are 
occasional incapacitating exacerbations resultant from this 
disorder.  



CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.385 (1998)

2.  The veteran has not presented a well grounded claim with 
regard to the issue of entitlement to service connection for 
sinusitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991)

3.  The criteria for a rating in excess of 10 percent for 
testicle torsion and epididymitis are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, Part 4, Code 7527 
(1998).  

4.  The criteria for a rating in excess of 10 percent for 
thoracic and cervical strain with arthritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.45, 4.71a, 
Part 4, Codes 5003, 5010, 5290 and 5291 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records indicates that 
he was treated on a number of occasions for respiratory 
complaints.  In February 1988, he complained of nasal discharge, 
a productive cough, and body aches.  His nose was clear.  The 
assessment was upper respiratory infection.  He was again treated 
in October 1994 for complaints of nausea, headaches and sore 
throat.  The assessment was upper respiratory infection and 
bronchitis.  

Also of record are reports of treatment for a scrotal disorder.  
Donald E. Walker, M.D., reported in an April 1987 letter that the 
veteran had an episode that was consistent with right testicular 
torsion.  In June 1987, he was scheduled for surgery for the 
testicular pain.  Examination under anesthesia revealed 
testicular pain the area of the epididymis after epididymitis.  
Surgery was therefore canceled.  Follow-up treatment was 
required.  

The service medical records reflect, in a September 1992 note, 
that the veteran indicated that there might be times that he was 
pain free, but that he had mild aches all the time.  There was no 
difficulty with urination.  The assessment was resolving 
prostatitis.  

The veteran was examined in July 1996 for the purpose of 
retirement from Air National Guard service.  At that time, he 
reported sinusitis with chronic nasal congestion, and hearing 
loss.  On examination, the nose and sinuses were normal.  
Bilateral testicular tenderness was reported.  There was an 
abnormality of the spine reported, but this was noted to be a 
cyst removal.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
20
LEFT
10
10
10
20
30

The VA furnished the veteran with a general medical examination 
in May 1997.  He stated that while in service, he lifted a heavy 
object, causing severe back pain.  Since that time, the pain came 
and went, but he was able to perform activities for fitness.  He 
also complained of sinusitis, and indicated that he was taking 
over the counter medication for that disorder.  A history of 
testicle problems was reported, and the veteran stated that as a 
result of reported sterility and low sperm count, his children 
were adopted.  Head and neck examinations were normocephalic, but 
the veteran complained of pain on rotation of the neck to the 
right.  No nasal obstruction or discharge were noted, and there 
was no drainage on the turbinates or nasal floor.  No tenderness 
to firm pressure over the frontal or ethmoid sinus areas was 
reported.  The veteran had good conversational hearing.  The 
testes were quite small, approximately one-half normal size, and 
very tender to palpation.  The left testes was smaller than the 
right.  There was full range of motion of the back, with no 
weakness or spasm.  The diagnoses included status post back 
disability, with no disability noted on examination; no evidence 
of sinus disability; and status post testicle torsion, with 
continual recurrent symptoms, and some atrophy of the testes.  

Of record are reports of VA outpatient treatment afforded the 
veteran.  When he was seen in November 1993, he indicated that he 
was tired of being treated symptomatically for his epididymitis.  
A follow-up visit was scheduled.  In December 1993, he was again 
seen.  He indicated that he had never seen any swelling of the 
testicles, and that the pain came and went.  On examination, 
there was normal penile development.  Testes were bilaterally 
small and soft. The left was more tender than the right.  The 
remainder of the cord contents were perfectly normal.  An August 
1997 letter from the VA, indicated that neck X-rays did not show 
any abnormalities.  In February 1998, the veteran reported that 
he had been using Afrin for weeks, but still had nasal 
congestion, foul tasting discharge, and frontal and between the 
eyes pain.  On examination, the nasal tissue was edematous.  
Nasal passages were narrow.  The assessment was misuse of nasal 
decongestants, sinusitis, and tobacco use.  He reported tingling 
in his right arm when he was seen in March 1998.  In September 
1998, the veteran stated he was still having drainage.  Claritin 
had not alleviated the condition, and he was still using Advil 
cold and sinus.  He indicated that he had an injury to his back 
and neck many years prior to treatment, and that medication did 
not lead to any improvement.  There were no abnormal results on 
an electromyogram (EMG), but this study was not conclusive, as 
the veteran was not able to tolerate the test well.   

The veteran underwent a spinal examination in June 1998.  The 
history of treatment for numbness in the right arm was reported, 
and the numbness primarily depended on the position of the neck.  
If his neck was tilted back, he developed numbness in the 
shoulder and the arm.  If his neck was in the normal position, he 
may not have any numbness.  He further stated that his testes 
were extremely sensitive, and that when he has an orgasm, it is 
exquisitely painful.  On examination, he had 45 degrees of 
posterior cervical extension, 75 degrees of anterior flexion, 50 
degrees of right and left lateral flexion, and 65 degrees of left 
and right rotation.  There was subjective pain on rotation to the 
right.  There was no sensory loss.  X-ray films of the cervical 
spine showed moderate narrowing of the C5-C6 disc space.  There 
was no neuroforaminal narrowing, fracture or subluxation present.  
Views of the thoracic spine showed minimal degenerative changes.  
No wedge compressions or fractures were seen.  Examination of the 
genitalia showed the testes to be retracted to the external ring.  
They were brought down with difficulty because of subjective 
pain.  They appear much smaller than the average size, and were 
exquisitely tender.  The impression was status post intermittent 
functional loss, right upper extremity, etiology undetermined; 
and status post orchitis, severe orchialgia on examination.  

Analysis

Service connection for hearing loss

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992). 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted during 
service is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is whether 
the veteran's claim of entitlement to service connection is well 
grounded; that is, whether it is plausible, meritorious on its 
own, or otherwise capable of substantiation.  See Chelte v. 
Brown, 10 Vet. App. 268, 270 (1997) (citing 38 U.S.C.A. § 5107(a) 
and Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If the 
claim is not well-grounded, the appeal fails and there is no 
further duty to assist in developing the facts pertinent to the 
claim.  See Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see 
also Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); evidence 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and evidence of a nexus between the 
inservice disease or injury and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is necessary 
to establish a well grounded claim.  See Epps, supra (citing 
Caluza, supra, and Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).  
Lay assertion of medical causation or a medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

The United States Court of Veterans Appeals (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(1998)  
 
A review of the findings on the veteran's 1996 separation 
examination for the Air National Guard indicate that there was no 
hearing loss disability at that time.  While the veteran had an 
auditory threshold of 30 at 4000 Hertz, indicating hearing loss, 
he did not have hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  All thresholds were 40 decibels or lower, and only one 
threshold was 26 decibels or greater.  While the veteran was not 
provided with an audiometric examination at the time of the VA 
compensation examination, it was reported that he had good 
conversational hearing.  A review of the outpatient treatment 
records does not demonstrate any symptomatology consistent with a 
hearing loss for VA purposes.  

In the absence of any current documented hearing loss disability, 
his claim for service connection for hearing loss is not 
plausible.  In the absence of a well grounded claim, his claim to 
this extent must be denied.  

Service connection for sinusitis

As noted, in order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical diagnosis); 
evidence of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and evidence of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).

A review of the service medical records indicates that the 
veteran was seen on a number of occasions for congestion and 
upper respiratory symptoms.  On the 1996 Air National Guard 
separation examination, the veteran reported chronic nasal 
congestion.  However, the nose and sinuses were normal.  

Subsequent to service, when the veteran was examined for 
compensation purposes by the VA in May 1997, no findings 
consistent with sinusitis were reported.  The examiner concluded 
that there was no evidence of a sinus disability.  The Board 
notes that on outpatient treatment in February 1998, the 
assessment was misuse of nasal decongestants, sinusitis and 
tobacco use.  

While the veteran was seen during service on a number of 
occasions for congestion, and sinusitis was reported on 
outpatient treatment subsequent to service, such findings are not 
sufficient to render a claim well grounded.  Rather, the veteran 
must also provide medical evidence demonstrating a nexus between 
the post service disability and service.  He has not provided 
medical evidence, such as an opinion by medical professionals or 
results of examinations, to support such a contention.  Moreover, 
the nose and sinuses were normal at the time of the 1996 
examination for separation from the Air National Guard, and on VA 
compensation examination prior to the outpatient treatment record 
which showed sinusitis.  The sole basis for concluding that there 
is a nexus between any post service sinusitis and service is the 
veteran's contention in that regard.  As the veteran is not a 
medical professional, his statements, unsupported by medical 
evidence, will not render the claim well grounded.  See Grottveit 
and Espiritu   

In the absence of medical evidence establishing a nexus between 
congestion in service, and the report of sinusitis on post 
service outpatient treatment, the veteran's claim for service 
connection for sinusitis is not plausible.  In the absence of a 
well grounded claim, service connection for sinusitis must be 
denied.  

Increased rating for testicle torsion and epididymitis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this finding, the 
Board means that the veteran has presented a claim which is not 
implausible when the contentions and the evidence of record are 
viewed in the light most favorable to the claim.  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.

The veteran's genitourinary disorder is to be rated based on 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Code 7527.  The current 10 
percent rating is appropriate for a urinary tract infection that 
requires long term drug therapy, one to two hospitalizations per 
year, and/or requiring intermittent intensive management.  For a 
20 percent rating to be warranted for the voiding dysfunction, 
the disability must require the wearing of absorbent materials 
that must be changed less than two times a day.  A 30 percent 
rating for urinary tract infection is appropriate when there is 
recurrent symptomatic infection requiring drainage or frequent 
hospitalization (greater than two times a year)and/or requiring 
continuous intensive management.  38 C.F.R. § 4.115a (1998).  

A review of the findings on examination and treatment do not 
support a conclusion that an increased rating is appropriate.  
There is no evidence of voiding dysfunction, and the veteran has 
not made any contentions in this regard.  While the veteran has 
required repeated outpatient treatment for his testicle disorder, 
it is not demonstrated that frequent hospitalizations are needed.  
Moreover, the veteran has not presented any evidence 
demonstrating recurrent infections requiring drainage.  

Accordingly, while the Board acknowledges that the testicle 
disorder results in pain and swelling, the overall symptomatology 
demonstrated on examination and treatment is not of sufficient 
severity to warrant a rating in excess of 10 percent.  Under such 
circumstances, an increased rating is not appropriate.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  The Board finds that these provisions do 
not support the grant of an increased rating for the disorder at 
question.   

Increased rating for thoracic and cervical spine strain with 
arthritis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this finding, the 
Board means that the veteran has presented a claim which is not 
implausible when the contentions and the evidence of record are 
viewed in the light most favorable to the claim.  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.

Under the laws administered by the VA, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in the 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).
 
The veteran's disorder is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Codes 5200 
etc.).  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for each 
such major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is appropriate.  
When there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, a 10 percent rating is 
warranted. 

In considering ratings based on limitation of motion, a 10 
percent rating is warranted when there is slight cervical 
limitation of motion or moderate dorsal limitation of motion.  A 
20 percent rating is appropriate when there is moderate cervical 
limitation of motion.  38 C.F.R. § 4.71a, Part 4, Codes 5290 and 
5291 (1998)

A review of the findings on examination in May 1997 showed no 
spinal disability.  On examination in June 1998, while limitation 
of motion of the cervical spine was present, the limitation was 
no more than slight in degree.  Hence, the Board finds that an 
increased rating for the spinal disorder based on limitation of 
motion is not appropriate.  

Turning to the criteria for rating arthritis, the Board notes 
that the thoracic spine and cervical spine are considered groups 
of minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (f) (1998).  For a 20 percent rating to be 
warranted, it must be shown that there are occasional 
incapacitating exacerbations.  However, the evidence of record 
does not support such a conclusion.  The veteran has not 
presented any evidence demonstrating that the spinal disorder 
requires hospitalization.  The veteran has required outpatient 
treatment, to include treatment for tingling in the right arm.  
However, the majority of this limited outpatient treatment has 
been for alleviation of disorders other than the spinal disorder.  
As the spinal condition does not result in occasional 
incapacitating exacerbations, an increased rating based on 
arthritis is not appropriate.  

As the veteran's spinal disorder is rated on the basis of 
limitation of motion, the Board must also consider the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 hold 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. relate to functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of such 
factors with regard to the joints as less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly or pain on 
movement, swelling, deformity or atrophy of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant Diagnostic 
Code governing limitation of motion.  To establish a separate 
rating for limitation of motion and the presence of arthritis 
under these provisions would be tantamount to an extraschedular 
rating under 38 C.F.R. § 3.321, an outcome not envisioned by the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998).

A review of the findings on examination and treatment do not 
demonstrate that symptomatology sufficient to support an 
increased rating under 38 C.F.R. §§ 4.40 and 4.45 is present.  On 
examination in May 1997, there was no spinal weakness or spasm.  
In fact, the examiner concluded that no spinal disability was 
present on examination.  Subjective pain was present on movement 
when the veteran was examined in June 1998, but only on rotation 
to the right.  No sensory loss was present.  Neither 
incoordination, swelling, deformity nor atrophy of disuse was 
reported on either examination.  

Given the limited findings on examination, and that pain was only 
present on right rotation and not other movements, the Board 
concludes that the functional loss resultant from the spinal 
disorder is not of sufficient severity to warrant an increased 
rating.  Accordingly, in view of the evidence currently of 
record, a rating in excess of 10 percent under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

It has been argued, by the veteran's representative, that the 
veteran's cervical and thoracic spine strain with arthritis 
should be rated separately.  Currently, he is in receipt of a 10 
percent rating on the basis of x-ray evidence of arthritis 
involving 2 or more joints.  Diagnostic Code 5010.  Accordingly, 
treating the cervical and thoracic spine strain as one entity is 
appropriate.  The evidence does not demonstrate that the cervical 
and thoracic components of his disability would warrant 
compensable evaluations if rated separately.  The cervical 
strain/arthritis results in no more than slight limitation of 
motion.  Under Diagnostic Code 5290, this would warrant a 10 
percent evaluation.  The veteran's thoracic spine disability does 
not result in any limitation of motion.  Even slight limitation 
of motion is assigned a noncompensable evaluation under 
Diagnostic Code 5291.  Accordingly, rating the disabilities 
separately would not afford any benefit to the veteran.  While 
the possibility of separate evaluations in the future may be an 
issue, particularly if the veteran develops significant 
limitation of motion of both segments of the spine, the combining 
of the disabilities to grant the 10 percent rating for arthritis 
is appropriate at this time.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  The Board finds that these provisions do 
not support the grant of an increased rating for the disorder at 
question.  


ORDER

Service connection for hearing loss or sinusitis is denied.  An 
increased rating for testicle torsion with epididymitis or 
thoracic and cervical spine strain with arthritis is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

